Exhibit 99.1 AGREEMENT THIS AGREEMENT (“Agreement”), dated as of March 6, 2009, is made by and between Actel Corporation, a California corporation (“Actel” or the “Company”), and the entities and natural persons listed on Schedule A hereto and their affiliates (collectively, the “Ramius Group”) (each of the Company and the Ramius Group, a “Party” to this Agreement, and collectively, the “Parties”). WHEREAS, the Ramius Group may be deemed to beneficially own shares of common stock of Actel (the “Common Stock”) totaling, in the aggregate, 2,264,272 shares, or approximately 8.8% of the Common Stock issued and outstanding on the date hereof; and WHEREAS, Actel and the Ramius Group have agreed that it is in their mutual interests to enter into this Agreement. NOW, THEREFORE, in consideration of the premises and the representations, warranties, and agreements contained herein, and other good and valuable consideration, the Parties mutually agree as follows: 1.Representations and Warranties of the Ramius Group. The Ramius Group represents and warrants to Actel that (a)this Agreement has been duly authorized, executed and delivered by the Ramius Group, and is a valid and binding obligation of the Ramius Group, enforceable against the Ramius Group in accordance with its terms, except as enforcement thereof may be limited by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or similar laws generally affecting the rights of creditors and subject to general equity principles; (b)the execution of this Agreement, the consummation of any of the transactions contemplated hereby, and the fulfillment of the terms hereof, in each case in accordance with the terms hereof, will not conflict with, or result in a breach or violation of the organizational documents of the Ramius Group as currently in effect; and (c)as of the date of this Agreement, the Ramius Group may be deemed to beneficially own in the aggregate 2,264,272 shares of Common Stock. 2.Representations and Warranties of Actel. Actel hereby represents and warrants to the Ramius Group that (a)this Agreement has been duly authorized, executed and delivered by Actel, and is a valid and binding obligation of Actel, enforceable against Actel in accordance with its terms, except as enforcement thereof may be limited by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or similar laws generally affecting the rights of creditors and subject to general equity principles; (b)the execution of this Agreement, the consummation of any of the transactions contemplated hereby, and the fulfillment of the terms hereof, in each case in accordance with the terms hereof, will not (1) conflict with, result in a breach or violation of, constitute a default (or an event which with notice or lapse of time or both could become a default) under or pursuant to, result in the loss of a material benefit or give any right of termination, amendment, acceleration or cancellation under, or result in the imposition of any lien, charge or encumbrance upon any property or assets of Actel or any of its subsidiaries pursuant to any law, any order of any court or other agency of government, Actel’s Restated Articles of Incorporation (as amended January 3, 2003) (the “Restated Articles”), Actel’s Amended and Restated Bylaws (the “Bylaws”), or the terms of any indenture, contract, lease, mortgage, deed of trust, note agreement, loan agreement or other agreement, obligation, condition, covenant or instrument to which Actel is a party or bound or to which its property or assets is subject or (2) trigger any “change of control” provisions in any agreement to which Actel is a party; and (c) no consent, approval, authorization, license or clearance of, or filing or registration with, or notification to, any court, legislative, executive or regulatory authority or agency is required in order to permit Actel to perform its obligations under this Agreement, except for such as have been obtained. 3.Directorships. (a)Prior to the time that Actel mails its definitive proxy statement for its 2009 annual shareholder meeting (the “2009 Annual Meeting”), but in any event no later than March 23, 2009, Actel’s board of directors (the “Board”) and all applicable committees of the Board shall take all necessary actions to (i) increase the size of the Board from six (6) to nine (9) members and (ii) appoint Gavin T. Molinelli, Eric J. Zahler and Jeffrey C. Smith (the “New Appointees”) to fill the vacancies on the Board created by increasing its size to nine (9) members. (b)Actel agrees that the Board and all applicable committees of the Board will nominate no more than eight (8) members for election to Actel’s Board at the 2009 Annual Meeting.Actel further agrees that the Board and all applicable committees of the Board will take all actions necessary and appropriate to amend the Bylaws to reduce the size of the Board to eight (8) members effective at the 2009 Annual Meeting. (c)Actel agrees that the Board and all applicable committees of the Board will take all actions necessary and appropriate to: (1)nominate the New Appointees, or any replacement director appointed pursuant to Section 3(d) or Section 3(e) below as applicable (the “Replacement
